[Cite as Wynn v. Duke Energy Ohio, Inc., 2014-Ohio-3464.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



MARVIN WYNN,                                     :                   APPEAL NO. C-130781
                                                                     TRIAL NO. A-1105041
PARTHENIA WYNN,                                  :
                                                                        O P I N I O N.
JEWELL D. WYNN,                                  :

  and                                            :

MARIA WYNN,                                      :

        Plaintiffs-Appellants,                   :

  vs.                                            :

DUKE ENERGY OHIO, INC.,                          :

ADLETA, INC.,                                    :

CITY OF CINCINNATI,                              :

BOARD OF COUNTY                                  :
COMMISSIONERS, HAMILTON
COUNTY, OHIO,                                    :

   and                                           :

HOWELL CONTRACTORS, INC.,                        :

    Defendants-Appellees.                        :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 13, 2014
                    OHIO FIRST DISTRICT COURT OF APPEALS



Gary F. Franke Co., L.P.A., Gary F. Franke and Michael D. O’Neill, for Plaintiffs-
Appellants,

Minnillo & Jenkins Co., L.P.A., and John J. Williams, for Defendant-Appellee Duke
Energy Ohio, Inc.,

McCaslin, Imbus & McCaslin, Thomas Gruber and Michael P. Cussen, for
Defendant-Appellee Adleta, Inc.,

Terrance A. Nestor, Interim City Solicitor, and Shuva J. Paul, Assistant City
Solicitor, for Defendant-Appellee City of Cincinnati,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and David T. Stevenson,
Assistant Prosecuting Attorney, for Defendant-Appellee Board of County
Commissioners, Hamilton County, Ohio,

Lape & Aylor, P.S.C., Kathleen S. Lape and Jeffrey R. Aylor, for Defendant-Appellee
Howell Contractors, Inc.




Please note: this case has been removed from the accelerated calendar.




                                         2
                       OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     The plaintiffs-appellants in this action had some serious bad luck: they

were driving down the road one night, their car passed over a metal plate in the road, the

plate somehow shifted, and the car fell into the hole. The car was damaged, and the

occupants of the car were injured.

       {¶2}     The driver and passengers sued everyone they could think might be

responsible—the city and county in which the accident occurred, a couple of contractors

whom they suspected were doing work in the vicinity, and a utility company. Discovery

was conducted, and at the close of discovery all the defendants moved for summary

judgment—each setting forth evidence that they had not put the metal plate in the road,

and, therefore, the accident was not their fault. In response, the plaintiffs argued that

due to the circumstances of the accident, one of the defendants had to be responsible,

and, thus, there existed a genuine issue of material fact for trial.

       {¶3}     The trial court granted summary judgment to all defendants. We affirm

that judgment on this appeal. The plaintiffs’ speculation about who might have caused

the accident was not sufficient to overcome the evidence presented by each defendant

that it was not responsible for the plate. Nor was there a viable claim against the city,

because there was no evidence that the city knew of the problem with the plate prior to

the accident.

                                 A Whodunnit Mystery

       {¶4}     The accident occurred on May 13, 2010, when Marvin, Parthenia, Jewell

and Maria Wynn (“the Wynns”) were in a car heading north on Winton Road in the city

of Cincinnati (the “city”). The car hit a large metal plate, which unexpectedly shifted and

dropped the car into a ditch. Both tires of the car were damaged, and the rear axle




                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



broken. Following the accident, Marvin complained of back pain, and Jewell and

Parthenia neck pain. Parthenia and Jewell were transported to Mercy Hospital.

       {¶5}    Marcus Potter, a city employee, was dispatched to the scene to adjust the

shifted plate. Because the plate was too heavy for him to lift, Mr. Potter called Duke

Energy Ohio, Inc. (“Duke”), to request a hoist truck to move the plate. According to Mr.

Potter, the plate was not marked as belonging to any company, but he had seen

contractors that he believed worked with Duke in the area in the days before the

accident. Mr. Potter was unable to confirm that the plate belonged to Duke.

       {¶6}    The Wynns filed a complaint for negligence, which, as amended, stated

claims against Duke, Adleta, Inc., Howell Construction Co. (“Howell”), Hamilton County

and the city of Cincinnati. The theory was that one of the five defendants, all of whom

had construction projects in the general area, was responsible for the metal plate. The

Wynns alleged that the accident had occurred in or around 4750 Winton Road, and that

all of the defendants had negligently maintained work site premises in and around 4750

Winton Road. In response to interrogatories from Howell, the Wynns included a

photograph of the site of the accident and a police report that stated the accident

occurred at 4750 Winton Road.

       {¶7}    The parties conducted limited discovery.        Written discovery was

exchanged, but the only witnesses deposed were Mr. Potter and another city employee.

The Wynns did not seek deposition testimony from representatives of any of the other

defendants.

       {¶8}    All of the defendants moved for summary judgment. Each one offered

evidence that it had not placed the metal plate at the site of the accident. Duke

submitted the affidavit of one of its inspectors, Michael McAlpin. According to Mr.

McAlpin, Duke had been involved with a cast-iron gas main replacement project from



                                           4
                      OHIO FIRST DISTRICT COURT OF APPEALS



January 2010 to March 2010. The project excavations, which ended approximately 100

yards south of the site of the Wynns’ accident, “were predominately in the sidewalk

area[,] and the project did not necessitate a great deal of street excavation that would

have utilized trench plates.” Mr. McAlpin further stated that “[a]fter the accident I

confirmed that the trench plate in question did not belong to Duke Energy because it

was not marked and we have no record of leaving plates out overnight as is required by

the permit [with the city of Cincinnati].”

       {¶9}     In his affidavit, Robert Adleta, vice president of Adleta, Inc., stated that

the accident site that the Wynns had submitted a photograph of was at the property line

of 4736 and 4750 Winton Road. According to Mr. Adleta, the company was not

performing any work at the site at the time of the accident, but rather was working in an

area to the south.

       {¶10}    Hamilton County filed the affidavit of Todd Kinskey, Director of

Planning and Development for the county. Mr. Kinskey stated that, in 2010, “with the

exception of sewer projects that were performed under the control of the Metropolitan

Sewer District, there were no public works projects [] performed in the vicinity of 4750

Winton Road * * * on behalf of Hamilton County[.]”

       {¶11}    Paul Bricking, vice president of Howell, averred that Howell had

performed work on Winton Road for the Metropolitan Sewer District, but that work did

not begin until June 2010. Mr. Bricking also stated that Howell had not performed any

work in the area photographed by the Wynns. Mr. Bricking’s affidavit was corroborated

by the affidavit of Greg Howard, a repair supervisor for the Metropolitan Sewer District.

       {¶12}    The city responded to interrogatories posed by the Wynns that neither it

nor its contractors were performing work at 4750 Winton Road.                Joe Toole, a

construction inspector for the Greater Cincinnati Water Works, stated in his deposition



                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



that the city had contracted with Adleta, Inc., for the installation of a water main on

Winton Road, and that the project was south of 4750 Winton Road. Joe Walter, an

engineer in the department of transportation, averred that the city had received no

complaints of road defects near 4750 Winton Road before the Wynns’ accident.

       {¶13}    In opposition to summary judgment, the Wynns offered no evidence

contrary to that presented by the defendants. Nor did they file an affidavit pursuant to

Civ.R. 56(F) seeking to conduct additional discovery. Rather, the Wynns argued that all

of the defendants were doing work somewhere in the general vicinity of the accident,

and though each denied doing work in the specific area, one of them had to be

responsible. Thus, the Wynns argued, there existed a genuine issue of material fact for

trial as to who was the responsible party. The Wynns also moved for a partial summary

judgment against the city, arguing that the city was negligent for failing to keep the road

in good repair. The trial court granted summary judgment to all the defendants and

denied the Wynns’ motion.

                         Summary Judgment was Proper

       {¶14}    The Wynns’ sole assignment of error is that the trial court erred when it

granted summary judgment to the defendants.           Entry of summary judgment is

appropriate against a party who fails to establish the existence of an element

essential to the party’s case upon which the party bears the burden of proof at trial.

Dresher v. Burt, 75 Ohio St. 3d 280, 293, 662 N.E.2d 264 (1996). The evidence

presented in a motion for summary is to “be construed in the [nonmovant’s] favor.”

Civ.R. 56(C). But “[w]hen a motion for summary judgment is made and supported

as provided in [Civ.R. 56], an adverse party may not rest upon the mere allegations

or denials of the party's pleadings, but the party's response, by affidavit or as




                                            6
                     OHIO FIRST DISTRICT COURT OF APPEALS



otherwise provided in this rule, must set forth specific facts showing that there is a

genuine issue for trial.” Civ.R. 56(E).

       {¶15}   In their negligence action, the Wynns had to prove that the

defendants owed the Wynns a duty, that defendants breached that duty and that the

breach proximately caused injury to the Wynns. Wellman v. E. Ohio Gas Co., 160
Ohio St. 103, 113 N.E.2d 629 (1953), paragraph three of the syllabus. Here, each of

the defendants met their burden under Civ.R. 56(F) by identifying portions of the

record showing that they had not breached any duty to plaintiffs—that is, that they

had not placed the metal plate. See Dresher at 293. Once the defendants met this

burden, the Wynns were required to set forth some evidence that one or more of the

defendants were responsible. Id. They completely failed to do so. Rather, they

simply argued that an accident occurred and the defendants were the most likely

suspects. But “[m]ere speculation or possibility is not enough to defeat a summary

judgment motion.” Allstate Ins. Co. v. Sears & Roebuck Co., 7th Dist. Belmont No.

06 BE 10, 2007-Ohio-4977, ¶ 74, citing Stinson v. England, 69 Ohio St. 3d 451, 457,

633 N.E.2d 532 (1994).

       {¶16}   In addition to the argument discussed above, the Wynns also argue

that the court should not have granted summary judgment to the city because the

city had a duty to keep public roads in repair and to remove obstructions from public

roads. See R.C. 723.01 and 2744.02(B)(3). But liability for a city’s failure to keep its

streets in repair “cannot arise except upon proof either that its agents or officers

actually created the faulty condition from which injury resulted or that it had notice

thereof, actual or constructive.” Cleveland v. Amato, 123 Ohio St. 575, 176 N.E. 227

(1931), syllabus. See Todd v. Cleveland, 8th Dist. Cuyahoga No. 98333, 2013-Ohio-

101, ¶ 20. Here, the Wynns have presented no evidence that the city was responsible



                                           7
                        OHIO FIRST DISTRICT COURT OF APPEALS



for the placement of the metal plate at the site of the accident, or that it had any

notice about slippage of the plate before the accident. The court properly granted

summary judgment. The sole assignment of error is overruled, and we affirm the

judgment of the trial court.

                                                                  Judgment affirmed.

H ILDEBRANDT , P.J., concurs.
H ENDON , J., concurs in part and dissents in part.

H ENDON , J., concurring in part and dissenting in part.

       {¶17}   Because I find disingenuous the city’s assertion that it did not know

who was responsible for the placement of the plate at the site of the accident, I would

reverse the trial court’s judgment as to the city. The city should be held responsible

for knowing which contractors are doing projects on its streets and where the

projects are located.




Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          8